PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Aram Akopian
7767 Via Ronaldo
Burbank, CA 91504

In re Application of: Aram Akopian
Serial No.: 14096813         
Filed: December 4, 2013
Title: Exercise demonstration devices and systems
::::


DECISION UNDER 37 C.F.R. §1.181




This is a decision regarding the petition filed on 26 January 2022, which is being treated as a petition under 37 CFR 1.181 requesting that the Director exercise supervisory authority to:

(1) assign Application No. 14/096,813 to a different examiner; and
(2) vacate the Office action of 20 October 2021.

The petition is DISMISSED.

REVIEW OF FACTS

The above-identified application was filed on 04 December 2013, and was transferred to the current examiner after the non-final Office action of 05 April 2017.

The current examiner has issued the following Office actions:

(1) the final Office action of 12 February 2018,
(2) the non-final Office action of 21 December 2018,
(3) the final Office action of 18 October 2019,
(4) the advisory action of 17 March 2020,
(5) the non-final Office action of 27 March 2020,
(6) the final Office action of 21 October 2020,
(7) the advisory action of 20 April 2021,
(8) the non-final Office action of 20 October 2021, and
(9) the non-final Office action of 24 February 2022.

ANALYSIS 

Review of the prosecution history does not show the examiner has acted in an arbitrary and capricious manner in the performance of his duties but performed within the duties of his oath of office in accordance with the applicable Federal statutes and regulations and USPTO policy. While a tone of frustration is apparent from the petition, petitioner needs to realize that the examiner is required to operate within the bounds of established legal standards and precedence.  

With respect to the examiner’s rejection of claims, the examiner has taken a substantive position on patentability and the resolution of whether that position is correct or not is a matter for appeal pursuant to 35 U.S.C. 134 and 37 CFR 1.191. If there is any disagreement with the examiner on the merits, the issue is one that must be resolved by appeal. Thus, the request for supervisory authority presented in this petition amounts to a request for relief from the examiner’s position. Such relief is unavailable because the correctness of the examiner’s position is appealable only. 

DECISION

Regarding the petitioner’s request to transfer this application to a new examiner, a review of the prosecution history reveals that the examiner has complied with all applicable rules and procedures, and each action was properly reviewed and signed in accordance with MPEP 1004. There is no reason to believe that the examiner will not continue to comply with proper examination procedures in subsequent proceedings.

For the foregoing reasons, the relief requested by the petitioner will not be granted. Replacement of the examiner is not warranted. Issues regarding the patentability of the claimed invention are appealable and will not be decided by petition.

Regarding the petitioner’s request to vacate the Office action of 20 October 2021, this request is moot in light of the non-final Office action mailed out 24 February 2022 which vacates the 20 October 2021 action.

Accordingly, the petition is DIMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f). No extension of time under 37 CFR 1.136(a) is permitted. The reconsideration request should include a cover letter entitled ''Renewed Petition under 37 CFR 1.181. 
Any inquiry concerning this decision should be directed to David Duffy, Quality Assurance Specialist, at (571) 272-1574.    

/EDWARD LEFKOWITZ/Director, Art Unit 3700                                                                                                                                                                                                        ------------------________________________________________
Edward Lefkowitz, Director
Technology Center 3700